                                          Case 20-23925-EPK             Doc 9          Filed 12/23/20      Page 1 of 3
                                  UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                                 www.flsb.uscourts.gov
                                                     CHAPTER 13 PLAN (Individual Adjustment of Debts)
                            ■                                     Original Plan
                                                                       Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                       Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: John James Santoro                                    JOINT DEBTOR:                                     CASE NO.: 20-23925-EPK
SS#: xxx-xx- 0137                                              SS#: xxx-xx-
I.           NOTICES
             To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                   and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                   Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                   filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
             To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                   be reduced, modified or eliminated.
             To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                   box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                      Included           ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                      Included           ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                 ■   Included               Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

             +
             -     1.      $320.00               for months    1   to 40 ;
             +
             -     2.      $997.60               for months 41     to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                   NONE     PRO BONO
     +    Total Fees:                $4500.00            Total Paid:               $0.00           Balance Due:           $4500.00
                                                                                      +
      -   Payable               $290.91         /month (Months 1 to 15 )              -
                                                                                      +
          Payable               $136.35         /month (Months 16 to 16 )             -
          Allowed fees under LR 2016-l(B)(2) are itemized below:
          $4,500 for Attorney Fees

          Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                   ■   NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
            B. VALUATION OF COLLATERAL: ■ NONE
            C. LIEN AVOIDANCE                   ■    NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                       ■   NONE



LF-31 (rev. 10/3/17)                                                          Page 1 of 3
                                           Case 20-23925-EPK             Doc 9          Filed 12/23/20       Page 2 of 3
                                                                             Debtor(s): John James Santoro                    Case number: 20-23925-EPK
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                           NONE
                       ■   The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                           confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                           codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                          Name of Creditor                 Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
         +                VW Credit Inc.                   3355                          Vehicle: 2017 Volkswagen GTI S 4D Hatchback
         -             1. PO Box 3                                                       Vin# 3VW4T7AU4HM016517
                          Hillsboro, OR 97123-0003

IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                       ■   NONE
             B. INTERNAL REVENUE SERVICE:                        ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                          ■   NONE
             D. OTHER:             ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
           +
           -    A. Pay             $0.00       /month (Months        1   to 15 )
           +
           -           Pay        $154.56      /month (Months 16         to 16 )
           +
           -
                       Pay        $290.91      /month (Months 17         to 40 )
           +
           -
                       Pay $906.91 /month (Months 41 to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
                B.           If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
                C. SEPARATELY CLASSIFIED:                    ■   NONE
                *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
                creditors pursuant to 11 U.S.C. § 1322.
VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Trustee.
                           NONE
                       ■   Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
                           terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
                           herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

                  Name of Creditor                         Collateral                             Acct. No. (Last 4 Digits) Assume/Reject
 +                Palma Vista, LLC.                        Rental Lease Agreement                 N/A
 -             1. 9896 Grand Verde Way                                                                                       ■ Assume         Reject
                  Boca Raton, FL 33428-3509

VII.         INCOME TAX RETURNS AND REFUNDS:                             NONE
                       ■   Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
                           15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
                           debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
                           allowed unsecured claims. [Broward/Palm Beach cases]
VIII.        NON-STANDARD PLAN PROVISIONS                 NONE
             ■ Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
               Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                 Payments to the unsecured creditors to increased on month 41th due to the Debtor's vehicle being paid off on month 40.


LF-31 (rev. 10/3/17)                                                           Page 2 of 3
                                  Case 20-23925-EPK              Doc 9         Filed 12/23/20      Page 3 of 3
                                                                   Debtor(s): John James Santoro                 Case number: 20-23925-EPK
                  Mortgage Modification Mediation


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 /s/                                    Debtor      December 23, 2020                                     Joint Debtor
  John James Santoro                                     Date                                                                  Date



  /s/ Chad T. Van Horn, Esq.                 December 23, 2020
    Attorney with permission to sign on               Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 3 of 3
